DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 and 10-13 are allowed.
The following is an examiner’s statement of reasons for allowance: novel and inventive over prior art of record. The closest prior art (Schultz et al. US 2016/0053395 A1) discloses nickel alloy electroplating bath for depositing a semi- bright nickel or semi-bright nickel alloy coating, wherein the electroplating bath comprises at least one compound having the general formula (1) and/or a salt thereof [0024]; 0.02 to 1 g/l of an acetylenic compound (propargyl alcohol) ([0068]-[0070]), which overlaps the claimed range of from 0.002 to 0.15 g/l; and chloral hydrate at a concentration ranging preferably from 0.02 to 2 g/I, more preferably from 0.05 to 0.5 g/I [0056], which marginally overlaps the claimed range of less than 0.07 g/l. However, the independent claim 1 requires an acetylenic compound selected from the claimed group. Furthermore, the instant specification demonstrates the criticality of the claimed range of chloral hydrate, which in conjunction with the claimed acetylenic compounds maintains good or excellent glance despite very low concentration of chloral hydrate (see Tables 1 and 2).
Kienle et al. (WO 2018/015168 A1) discloses a Markush group of acetylenic compounds that overlap the claimed acetylenic compounds in the instant claim 1, however the acetylenic compounds of Kienle are for cobalt baths functioning as an additive for void-free submicron feature filling.
The prior art of record does not disclose nor suggest the instantly claimed invention as a whole. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wojciech Haske whose telephone number is (571)272-5666. The examiner can normally be reached M-F: 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WOJCIECH HASKE/               Examiner, Art Unit 1794